Citation Nr: 1515771	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-33 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether a July 8, 1996, rating decision that denied the Veteran's request to reopen a claim for service connection for a back condition should be revised or reversed on the grounds of clear and unmistakable error (CUE).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to July 1979 including periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In her substantive appeal, the Veteran requested a hearing before the Board.  However, the request was withdrawn in a January 2014 statement.  As no subsequent request to schedule a hearing has been received, the Veteran's hearing request is deemed withdrawn.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's hypertension was not present during service or for many years thereafter and is not otherwise etiologically related to service. 

2.  The Veteran submitted a statement to the Louisville RO immediately prior to promulgation of the July 8, 1996, rating decision that declined to reopen a claim for service connection for a back disability.  The statement identified the location of VA medical records and reserve service records but was not received until after the rating decision was issued.  

3.  The September 24, 1997, rating decision, which declined to reopen the Veteran's claim for service connection following the acquisition of the aforementioned VA treatment records and reserve service records was not appealed, and no new and material evidence was received within the appeal period. 

4.  The correct facts, as they were known in September 1997, were accurately reported and were before the RO.

5.  The statutory and regulatory provisions extant at the time of the September 1997 rating decision were correctly applied.

5.  There was a tenable evidentiary basis to support the RO's September 1997 determination and the outcome of the Veteran's claim for service connection for a back condition would not have been manifestly different had the request to reopen the claim been granted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The July 8, 1996 rating decision that declined to reopen the Veteran's claim for service connection for a back condition was never final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302 (2014).

3.  The September 1997 rating decision that declined to reopen the Veteran's claim for service connection for a back condition was unappealed and is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

4.  The September 1997 rating decision that declined to reopen the Veteran's claim for service connection for a back condition was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.160(d), 20.302 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

A February 2010 letter, sent prior to the initial unfavorable rating decisions, advised the Veteran of the evidence and information necessary to substantiate her claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of her and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, private treatment records and VA treatment records have been obtained and considered.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

As to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has deemed a medical examination unnecessary in this case.  In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law and Analysis

1.  Service Connection - Hypertension

Treatment records indicate the Veteran is currently being treated for hypertension.  The Veteran contends that she was diagnosed and treated for high blood pressure during service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Additionally, where a veteran served ninety days or more of active service, and certain "chronic diseases", such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" following service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 (Note (1) to Diagnostic Code 7101).  Diagnostic Code 7101 provides that hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is to be rated as 10 percent disabling.  38 C.F.R. § 4.104, (Diagnostic Code 7101). Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Service treatment records do not contain any diagnosis or treatment for hypertension or high blood pressure.  Service records include numerous blood pressure readings taken throughout the period of active duty, with only one reading in March 1979 showing diastolic blood pressure of 90mm and none showing systolic blood pressure of 160mm or more.  The Veteran's blood pressure was normal at separation.

A February 1980 VA Examination shortly following the Veteran's separation showed normal blood pressure.

The Veteran's blood pressure was also normal during her entrance examination into reserve service in August 1981.  Readings throughout reserve service are normal, except for a single diastolic reading of 90mm in January 1984.  The Veteran left the reserves in June 1984.

The next elevated blood pressure reading is in March 1990 where the Veteran registered 162/92, which would demonstrate a compensable reading if repeated.  A period of high blood pressure readings intermingled with normal blood pressure reading continues until the Veteran was formally diagnosed with hypertension in June 2001.

Despite the Veteran's statements to the contrary, there is no medical evidence that she was diagnosed and treated for hypertension or high blood pressure during service.  The evidence of record does not indicate that the Veteran's hypertension was present during active or reserve duty or that it manifested to a degree of 10 percent until at least 1990, over a decade following separation from active duty.  There is no diagnosis of hypertension in the record prior to 2001.  Furthermore, the presence of two elevated blood pressure readings out of dozens of normal readings over the course of 13 years prior to the Veteran's first compensable reading, does not illustrate the characteristic manifestations of a chronic condition during service or a continuity of symptomatology since service. 

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current hypertension is related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

 2.  Clear and Unmistakable Error

The Veteran contends that the July 8, 1996, rating decision that denied her request to reopen a claim for service connection for a back condition was clearly and unmistakably erroneous.  The Veteran maintains that the RO erred by not finding her April 1996 application to reopen to be new and material evidence.  The Veteran also contends that relevant service treatment records were not discussed in the July 1996 decision nor was her 1980 hysterectomy. 

By way of background, the Veteran's initial claim for service connection for a back condition was denied in a March 1980 rating decision based on a lack of an in-service disease or injury and a lack of a currently diagnosed back affliction.  The Veteran did not file a notice of disagreement and no additional evidence was received within one year of the rating decision.  See 38 C.F.R. § 3.156(a) (1979).  Thus, the March 1980 rating decision is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).

In April 1996 the Veteran submitted a claim to reopen the issue, stating her disagreement as to the cause of her back pain during active duty and her continued back problems during her subsequent reserve service.  She also noted receiving treatment from the Miami and Louisville VAMCs since the original denial of service connection although she did not specify the dates of treatment.

The RO subsequently requested treatment records from the Louisville and Miami VAMCs for the period from March 1995 and requested that the Veteran provide the location of her reserve duty.  Records were obtained from the Louisville VAMC, but none were found from the specified period in Miami.

In July 1996 the RO denied the Veteran's request to reopen her claim, noting that while the Louisville records showed evidence and treatment for back pain, that the evidence received was not new and material as there was no evidence to show that a back condition was incurred in or aggravated by service or that a back injury occurred during the Veteran's active duty or reserve service.  The RO concluded that there was no reasonable possibility that the new evidence would change the ultimate outcome of the claim.

Immediately following the issuance of the rating decision the RO received a correspondence from the Veteran, postmarked prior to the decision, identifying her reserve unit and contending that her pain started during basic training.  A second correspondence, received in October 1996, stated that the Veteran had received treatment for her back at the Jacksonville VAMC from 1990 to 1992,  that her initial injury was the result of a fall on ice following basic training, and that she received VA and unspecified private treatment immediately following service.  The Veteran later clarified that it was the Miami VAMC where she was treated during that period; she did not identify the private treatment provider.

The RO subsequently obtained the Veteran's reserve unit medical records and treatment records from the Miami VAMC for the period from 1990 to 1992 as well as the Veteran's 1980 VA medical examination.

In September 1997 the RO issued a rating decision again declining to reopen the Veteran's claim on the grounds that new and material evidence had not been submitted establishing an in-service back injury, an indication that arthritis had manifested to a compensable degree within a year of separation, or a nexus between the Veteran's current back condition and service.  The Veteran did not file a notice of disagreement with the decision and no further evidence was received within a year of issuance.  Therefore, the September 1997 RO decision is final.  38 U.S.C.A. §§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1404.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is clear and unmistakable error present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  

As a threshold matter, the Board finds that the argument advanced by the Veteran alleges clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003); see also Canady v. Nicholson, 20 Vet. App. 393, (2006).  The Board will therefore adjudicate the merits of the appeal.

The Board finds that the July 1996 decision could not contain CUE as the decision at issue was never final.  In order for a CUE claim to be founded, the rating decision in question must be final.  See 38 C.F.R. § 3.105(a).  A claim remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c); see Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009); Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002).  Here, the RO continued to conduct development on the same matter and promulgated a subsequent decision on the same issue before the expiration of the appeal period of the July 1996 decision.  The issue was not finally adjudicated until September 1997.  In other words, a new decision on the same matter was issued before the July 1996 decision became final.  Thus, the July 1996 decision could not be revised or reversed on the basis of CUE.  

As to the September 1997 rating decision, the Board finds that it is not clearly and unmistakably erroneous.  

First, the correct facts, as they were known at the time were before the adjudicator.  
The Board notes that subsequent to the September 1997 rating decision, treatment records were obtained from the Louisville VAMC for the period from 1992 to 1995.  Although VA is presumed to be in constructive possession of all VA treatment records, a failure to obtain and consider these records constitutes a failure by VA in its duty to assist, which cannot be grounds for CUE. See 38 C.F.R. §§ 3.156(c), 20.1403(d); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (VA's breach of the duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete rather than an incorrect record.)

Second, the law as it existed at the time was correctly applied.  At the time of the September 1997 decision, the law held that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  Prior to September 1998, new evidence had to be so significant that it must be considered in order to fairly decide the merits of the claim.  See 38 C.F.R. § 3.156(a)(1991); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996) (new evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance).  In this case the RO, after examining the new evidence in conjunction with the previous evidence, found that there was no reasonable possibility of substantiating the claim as the elements of an in-service injury and nexus to service were still lacking.  

Third, the alleged errors would not have manifestly changed the outcome of the determination at the time the decision was made.  In the context of an assertion of CUE in a decision that denied a request to reopen, manifest change in the outcome means that, but for the error, the underlying claim for benefits would have been granted and not simply that the request to reopen would have been granted.  See Crippen v. Brown, 9 Vet. App. 412, 421-23 (1996); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999).  As noted above, even if the evidence submitted were enough to warrant reopening of the claim, it is not obvious to the point that reasonable minds could not differ, that the Veteran's claim must have been granted.  The fact that the RO found critical elements still lacking, not just in 1997, but again following multiple VA examinations in subsequent rating decisions, further demonstrates that there could not have been CUE that manifestly changed the outcome.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993)  ([E]ven where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable error).

Finally, the Veteran's contention that the indicated VA treatment records were not discussed in the July 1996 decision is also without merit as the September 1997 decision specifically identified and addressed the Veteran's statements, her reserve records, and the relevant portions of the Veteran's VA treatment records in accordance with 38 U.S.C.A. § 5104(b).  

Based on the foregoing, the Board does not find a basis of CUE warranting the revision or reversal of either the July 1996 or September 1997 ratings decisions.  38 C.F.R. §§ 3.104(a), 3.105(a).


ORDER

Service connection for hypertension is denied.

Clear and unmistakable error not having been found, Veteran's application to reverse or revise the July 8, 1996, or September 24, 1997, rating decisions is denied.


REMAND

The Veteran maintains that her service-connected disabilities, a hysterectomy and posttraumatic stress disorder (PTSD) with major depressive disorder, render her unable to maintain gainful employment.  

In August 2012 the Veteran was afforded separate VA examinations to assess the effects of her physical and psychological disabilities.  The instructions to the VA psychiatric examiner were erroneous however, in that they requested opinion on the Veteran's ability to function in an occupational environment and description of the functional limitations SOLELY due to the Veteran's service connected PTSD and hysterectomy disabilities.  

The examiner followed the instructions and attempted to assess the Veteran's functionality solely with respect to PTSD.  The Veteran, as noted above, is service connected for PTSD with major depressive disorder.  As such, the effects of the major depressive disorder must be considered when assessing the overall impact of the Veteran's service-connected disabilities.  Thus, a new examination is required to assess the Veteran's psychiatric disability.  As the Veteran's hysterectomy has been adequately assessed in another VA examination, no further comment on that disability is required.  

Furthermore, the Veteran should be provided an examination with a vocational specialist, if available, to determine the impact of her service-connected disabilities on her ability to secure or follow a substantially gainful occupation.  

Additionally, the most recent VA treatment records of record are dated August 2012.  Any VA treatment records created since that time should be obtained and associate with the Veteran's file.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of her psychological symptoms and their impact on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

2. Obtain and associate any VA treatment records generated since August 2012 pertaining to the Veteran. 

3. Then schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of her PTSD and major depressive disorder.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  

The examiner should opine as to the Veteran's current level of functioning and the impact of her service connected psychiatric disabilities on her daily activities and her ability to work.

4. Then schedule the Veteran for an examination with a vocational specialist, if available, to determine the impact of her service-connected disabilities on her ability to secure or follow a substantially gainful occupation.  The claims file must be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all findings and provide an explanation for all elements of his/her opinion.

5. Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


